IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CURTIS A. YOUNG,

Plaintiff, :

Vv. : Case No. 3:18-cv-91-KRG-KAP
CORRECTIONS OFFICER ADAM :
ROWLES, et al.,

Defendants

Order

Plaintiff’s civil rights complaint was referred to
Magistrate Judge Keith A. Pesto for proceedings in accordance
with the Magistrates Act, 28 U.S.C. § 636, and Local Civil Rule
72.

The Magistrate Judge filed a Report and Recommendation on
February 13, 2020, ECF no. 19, recommending that the amended
complaint be dismissed without further leave to amend as to all
defendants except Rowles, Gailey and Bregman.

Plaintiff was notified that pursuant to 28 U.S.C.
§ 636(b) (1) he had fourteen days to file written objections to
the Report and Recommendation. No objections have been filed
and the time to do so has expired.

After review of the record of this matter and the Report
and Recommendation under the “reasoned consideration” standard,

see EEOC v. City of -Long Branch, 866 F.3d 93, 100 (3a

 

Cir.2017) (standard of review when no timely and specific

objections are filed), the following order is entered:
AND NOW, this 36 day of March 2020, it is ORDERED that
this case is dismissed as to all defendants excépt Rowles,
Galley and Bregman. The Report and Recommendation is adopted
as the opinion of the Court. The case remains with the

Magistrate Judge for further proceedings.

BY THE COURT:

. ft Aaa ,
\ Y — SO \

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE

 
